Title: To George Washington from James Athill, 21 July 1798
From: Athill, James
To: Washington, George



Sir
Antigua July 21 1798

When I had the honour to be at your hospitable mansion in the last Autumn with Mr Liston, I took the liberty to propose to send you some plants to assist in furnishing your green house, to which you politely consented. I then expected to have been here before Christmas, & to have had much time & leisure to prepare a collection

not entirely unworthy your acceptance. Several circumstances however have contributed to frustrate my expectations: instead of getting to this island, the first land I arrived at after leaving Virginia, was Jamaica, & the voyage from thence is, under the most favorable circumstances very tedious.
Within a few days after my arrival here I was obliged to go to the island of St Christopher’s to assist at a meeting of the General Assembly of the islands that form this government, so that I was not settled again at home till the month of May. This will I hope be some ground of apology for the small collection, of which I have now the honour to request your acceptance. It is contained in six boxes numbered from 1 to 6, & opposite to each plant is a stick with a number on it, & I shall inclose a list, corresponding with the numbers in each box, containing an account of the Technical or genuine name, the vulgar name, the order & class (according to the Linnæan system) to which each plant belongs, & the country from whence it came originally, as far as they are known to me. In this small collection I have not placed many native plants, tho’ they may perhaps be equally objects of curiosity in America, with those which are exotics here, nor can I be very certain that I have sent specimens of all the exotics to be found in this island. However, Sir, if you do me the honour to receive favorably the few plants I have now the pleasure to send, & will permit me to enlarge the collection at some future period, I shall have infinite satisfaction in endeavouring to make what I may next send, as worthy as I can of the person to whom it is to be presented.
I have also taken the liberty of sending a ram & 4 ewe sheep of the breed of these islands. not that they are equal to the sheep of America, but because it is possible, from the singularity of their appearance, you may think them acceptable to run in a meadow near your house. should that not be the case, they need not, in all events, give you much trouble.
Permit me, Sir, to assure you that if you forgive the liberty I take in thus intruding upon you, & if you should go a little further, & receive favorably this trifling but sincere effusion of gratefull respect, you will add much to the happiness I hourly experience, from having had the honour to be your guest for three days, which I shall ever consider as the most memorable & proudest event of my life.

I beg, Sir, that you will permit me to offer my most respectfull compliments to Mrs Washington & Miss Custis, & that you will accept the assurance of the high consideration & respect with which I have the honour to be Sir Your most Obedient and most humble servant

James Athill

